DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.
In the argument the applicant argued that Bhorkar failed to teach … at least the amended recitation of independent claims 1 and 6.  The examiner disagree. 
Specifically, BHORKAR teaches the amended limitations as follows. 
receive, from the UE, (¶0084, “the UL information received from the UE on the one or more UL subframes located outside the defined TxOP in accordance with the UL opportunity, as in block 1030. “) an uplink transmission based on the type of the channel sensing operation indicated by the information. (¶¶0069-0075, each paragraph discloses the UE UL transmission operation based on a certain LBT category (i.e. 1 or 2 or 3 or 4) configured by eNodeB and LBT priorities. )  
wherein the variable time duration is determined based on a first duration and a second duration, the second duration depending on a value randomly selected in a contention window. (¶0122 Example 15 includes … wherein the type of LBT includes one of: … a Category 4 LBT in which LBT is performed with a random backoff and a variable contention window size.”  )  The examiner notes that the random backoff and a variable CW size being the first and second durations. 
	For the reasons above, the argument is not persuasive


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 8, 9, 11, 13, 16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BHORKAR; Abhijeet et al. US PGPUB 20180270860 A1 .
Regarding claim 1. Bhorkar teaches A base station in a wireless communication system, the base station comprising: a transceiver; and a controller coupled with the transceiver (Fig. 12, 1220, see ¶0086 The node 1220 can include one or more processors 1222, memory 1224 and a transceiver 1226.  ) and configured to control to: 
generate information on a channel sensing operation of a user equipment (UE)( Fig. 8, 810, 820, ¶0068-0074, e.g. “[0068] With respect to block 804, the LTE eNodeB can configure a set of LBT related parameters after selection of the LBT type and operation mode.”, and in the ¶0069-0074, see phrase “the set of LBT related parameters to be signaled to the UEs can include…”
Note that the specification discusses steps 802, 804, and 806 while the Figure 8 labels 810, 820 and 830.) 
in an unlicensed band, (¶0060, LBT designs for LTE UL access/D2D communication over the unlicensed spectrum.) 

a first type performing the channel sensing operation using a variable time duration (¶0064, category 4 Listen-Before-Talk (LBT) with variable contention window (CW)), 
a second type performing the channel sensing operation using a deterministic time duration,(¶0064, category 3 LBT with fixed CW) and 
a third type not performing the channel sensing operation, (¶0064, category 1 no LBT) 
transmit, to the UE, the information on the channel sensing operation. (Fig. 8, 806, ¶0075, block 806, the LTE eNodeB can signal the configured set of LBT related parameters to the UEs. )  and 
receive, from the UE, (¶0084, “the UL information received from the UE on the one or more UL subframes located outside the defined TxOP in accordance with the UL opportunity, as in block 1030. “) an uplink transmission based on the type of the channel sensing operation indicated by the information. (¶¶0069-0075, each paragraph discloses the UE UL transmission operation based on a certain LBT category (i.e. 1 or 2 or 3 or 4) configured by eNodeB and LBT priorities.)  
wherein the variable time duration is determined based on a first duration and a second duration, the second duration depending on a value randomly selected in a contention window. (¶0122 Example 15 includes the at least one machine readable storage medium of Example 14, wherein the type of LBT includes one of: … a Category 4 LBT in which LBT is performed with a random backoff and a variable contention window size.”  ) 

Regarding claim 3. Bhorkar teaches The base station of claim 1, wherein the uplink transmission is transmitted after sensing a channel being idle during the variable time duration in case that the information on the channel sensing operation indicates the first type, (¶0064 Category 4 LBT in which LBT is performed with a random backoff and a variable contention window size. ) and 
Ibid. Category 3 LBT in which LBT is performed with a random backoff and a fixed contention window size)

	Claims 6 & 8 recites a method performed by the base station of claims 1 & 3, with the same scope.  They are rejected for the same reasons as above. 

Regarding claim 11. Bhorkar teaches A user equipment (UE) for receiving information in a wireless communication system, the UE comprising: a transceiver; and a controller coupled with the transceiver (Fig. 12, and ¶0086) and configured to control to: 
receive, from a base station, information on a type of a channel sensing operation of the UE in an unlicensed band, (Fig. 8, 806, ¶0075, block 806, the LTE eNodeB can signal the configured set of LBT related parameters to the UEs. )  wherein the information indicates one of 
a first type performing the channel sensing operation using a variable time duration (¶0064, category 4 LBT with variable CW), 
a second type performing the channel sensing operation using a fixed time duration,(¶0064, category 3 LBT with fixed CW and 
a third type not performing the channel sensing operation, (¶0064, category 1 no LBT)
transmit, to the base station, an uplink transmission based on the type of the indication on the channel sensing operation. (¶0083, process, at the UE, the UL information for transmission to the eNodeB on the one or more UL subframes located outside the defined TxOP, as in block 930.)  
wherein the variable time duration is determined based on a first duration and a second duration, the second duration depending on a value randomly selected in a contention window. (¶0122 

Regarding claim 13. Bhorkar teaches The UE of claim 11, wherein the controller is configured to: transmit the uplink transmission after sensing a channel being idle during the variable time duration in case that the information on the channel sensing operation indicates the first type, (¶0064 Category 4 LBT in which LBT is performed with a random backoff and a variable contention window size. ) and 
transmit the uplink transmission after sensing the channel being idle during the deterministic time duration in case that the information on the channel sensing operation indicates the second type. (Ibid. Category 3 LBT in which LBT is performed with a random backoff and a fixed contention window size)
	Claims 16 and 18 recites a method performed by the UE of claims 11 and 13 with the same scope.  They are rejected for the same reasons above. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhorkar, further in view of Anderson; Nicholas William et al. US PGPUB 20170048880 A1. 
Regarding claim 4. Bhorkar teaches The base station of claim 1,  but it does not expressly teach 
wherein the second duration is further based on a duration of a sensing slot corresponds to a unit for sensing.
	However, Anderson teaches 
wherein the second duration (¶0036, LAA has adopted use of Category 4 LBT.) is further based on a duration of a sensing slot corresponds to a unit for sensing. (Fig. 6, as referenced in 0036.  Where the UE increase the sensing window by eCCA slot duration at step 608.  See also ¶0035, Category 4 : LBT 
Bhorkar and Anderson are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the base station in Bhokar with the technique of LBT variable window increments in Anderson in order to improve network coexistence by using LBT technique for unlicensed band for both eNB and WLAN

Claims 9 recites a method performed by the base station of claims 4, with the same scope.  It is rejected for the same reasons as above. 

Regarding claim 14. Bhorkar teaches The UE of claim 11, wherein second duration further based on a duration of a sensing slot corresponds to a unit for sensing. 
but it does not expressly teach 
wherein the second duration is further based on a duration of a sensing slot corresponds to a unit for sensing.
	However, Anderson teaches 
wherein the second duration (¶0036, LAA has adopted use of Category 4 LBT.) is further based on a duration of a sensing slot corresponds to a unit for sensing. (Fig. 6, as referenced in 0036.  Where the UE increase the sensing window by eCCA slot duration at step 608.  See also ¶0035, Category 4 : LBT with backoff within a variable-sized contention window (e.g. one that grows based on each successive retry). )  in order to improve network coexistence by using LBT technique for unlicensed band for both eNB and WLAN (¶0031)


Claims 19 recites a method performed by the UE of claims 14 with the same scope.  They are rejected for the same reasons above. 

Claims 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhorkar, further in view of Kim; Seonwook et al. US Patent 10701722 B2.
Regarding claim 5. Bhorkar teaches The base station of claim 4, but it does note teach 
wherein the contention window is determined based on a new data indicator (NDI) 	However, Kim teaches 
wherein  the contention window is determined based on a new data indicator (NDI).  (col 37, §4.1.1, a UE can control a CWS by utilizing NDI information of a UL grant. For example, if an NDI value related to a specific HARQ process number included in a UL grant received by a UE is not toggled, the UE can increase the CWS. If the NDI value is toggled, the UE can decrease the CWS.) 
in order to efficiently using a radio resource by adjusting CWS size.  (col. 1, lines 45-55)
	Bhorkar and Kim are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the apparatus in Bhorkar with the technique of CW adjustment in Kim in order to efficiently using a radio resource. 



Regarding claim 15. Bhorkar teaches The UE of claim 14, but it does not teach
wherein the contention window is determined based on a new data indicator (NDI). 
However, Kim teaches 
wherein the contention window is determined based on a new data indicator (NDI) value (col 37, §4.1.1, a UE can control a CWS by utilizing NDI information of a UL grant. For example, if an NDI value related to a specific HARQ process number included in a UL grant received by a UE is not toggled, the UE can increase the CWS. If the NDI value is toggled, the UE can decrease the CWS.) 
in order to efficiently using a radio resource by adjusting CWS size.  (col. 1, lines 45-55)
	Bhorkar and Kim are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the apparatus in Bhorkar with the technique of CW adjustment in Kim in order to efficiently using a radio resource. 

Claim 20 recites a method performed by the UE of claim 15, with the same scope.  They are rejected for the same reasons as above.

Claims  21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bhorkar, further in view of HE; Hong et al.	US PGPUB 20180254858 A1 (hereinafter HE)
Regarding claim 21. Bhorkar teaches  The method of claim 16, but it does not teach 

However, HE teaches 
wherein the contention window is based on a hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback (¶0040, Category 4 : LBT with random back-off with a contention window of variable size. For Category 4 LBT, in one design the CWS (Contention Window Size) can be increased if at least Z% (e.g., some threshold percentage) of the HARQ-ACK feedback values for a reference subframe set are NACK. 
See also Fig. 6, step 620-650, adjust CWS based on metrics values to HARQ ACK states) associated with a latest uplink transmission in the unlicensed band.  (¶0080, At 610, a set of HARQ messages can be received, with each HARQ message comprising one or more HARQ-ACK values that denotes a HARQ-ACK state (e.g., ACK/NACK/DTX/"any") for one or more TBs of a LAA transmission.
See also ¶0003, Licensed Assist Access (LAA) is to extend the LTE technology into unlicensed spectrum deployments,) 
In order to maximizing the spectrum efficiency for unlicensed CCs deployed with LAA techniques by customizing contention window based on ACK feedback.  (¶0040)
 Bhorkar and He are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the base station in claim 21 with the technique of customizing contention window based on ACK feedback in HE in order to maximizing the spectrum efficiency for unlicensed CCs deployed with LAA techniques.



Regarding claim 23. Bhorkar teaches  The method of claim 6, But it does not teach 
wherein the contention window is determined based on a hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback associated with a latest uplink transmission in the unlicensed band.
However, HE teaches 
wherein the contention window is based on a hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback (¶0040, Category 4 : LBT with random back-off with a contention window of variable size. For Category 4 LBT, in one design the CWS (Contention Window Size) can be increased if at least Z% (e.g., some threshold percentage) of the HARQ-ACK feedback values for a reference subframe set are NACK. 
See also Fig. 6, step 620-650, adjust CWS based on metrics values to HARQ ACK states) associated with a latest uplink transmission in the unlicensed band.  (¶0080, At 610, a set of HARQ messages can be received, with each HARQ message comprising one or more HARQ-ACK values that denotes a HARQ-ACK state (e.g., ACK/NACK/DTX/"any") for one or more TBs of a LAA transmission.
See also ¶0003, Licensed Assist Access (LAA) is to extend the LTE technology into unlicensed spectrum deployments,) 
In order to maximizing the spectrum efficiency for unlicensed CCs deployed with LAA techniques by customizing contention window based on ACK feedback.  (¶0040)
 Bhorkar and He are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the UE in Bhorkar with the technique of customizing contention 

Claim 24 recites The UE of claim 11, performing the method recited in claim 23.  It is rejected for the same reason as in claim 23. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        
/Mehmood B. Khan/Primary Examiner, Art Unit 2468